Citation Nr: 0822304	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome.

2.  Entitlement to service connection for peripheral 
neuropathy, to include restless leg syndrome, paresthesia, 
tremors, pain surges, muscle spasms, weakness and carpal 
tunnel syndrome, secondary to Reiter's syndrome.

3.  Entitlement to service connection for anxiety and 
depression, including major depression, secondary to Reiter's 
syndrome.

4.  Entitlement to service connection for soft tissue 
swelling of the hands and feet secondary to heart disease.

5.  Entitlement to service connection for arthritis, to 
include ankylosing spondylitis, secondary to Reiter's 
disease.

6.  Entitlement to service connection for prostate condition, 
to include benign prostatic hypertrophy, erectile dysfunction 
and decreased sex drive, secondary to Reiter's syndrome.

7.  Entitlement to service connection for irritable bowel 
syndrome secondary to Reiter's syndrome.

8.  Entitlement to service connection for skin rashes and 
blisters secondary to Reiter's syndrome.

9.  Entitlement to service connection for eye infections and 
poor eyesight secondary to Reiter's syndrome.

10.  Entitlement to service connection for hypertension 
secondary to Reiter's syndrome.

11.  Entitlement to service connection for heart disease 
status post myocardial infarctions to include irregular hear 
beat secondary to Reiter's syndrome.

12.  Entitlement to service connection for diabetes mellitus, 
to include hyper and hypoglycemia, secondary to Reiter's 
syndrome.

13.  Entitlement to service connection for Meniere's disease, 
to include vertigo, dizziness, labyrinthitis, inner ear 
infections and vestibular neuritis.

14.  Entitlement to service connection for bilateral hearing 
loss secondary to Meniere's disease.

15.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record contains a September 1998 letter from the Social 
Security Administration (SSA) indicating that the veteran has 
been found to be disabled and that he was entitled to SSA 
disability payments.  No attempt has been made to obtain the 
medical records upon which this award was based.  The VA has 
an obligation to obtain records from the SSA.  See e.g., 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996). 

The Board notes that a November 2005 VA examination regarding 
Reiter's syndrome is inadequate for adjudication purposes.  
The Board finds that since the veteran's claims must be sent 
back for additional medical records, the veteran's claims 
file, including newly obtained medical records, should be 
reviewed by a medical specialist of the appropriate expertise 
and a medical opinion obtained from the specialist.

The veteran has asserted that he is entitled to a TDIU 
because he is unemployable due to his service-connected 
disabilities.  The Board finds that the veteran's claim for a 
TDIU cannot be addressed prior to adjudication of his service 
connection claims.  These issues are inextricably 
intertwined, and therefore will be addressed together on 
remand.  See Harris v. Derwinski, 1. Vet. App. 180 (1991).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Request copies of medical records from 
SSA pertaining to any original or 
continuing award of disability benefits.  
If no records can be found, indicate 
whether the records do not exist and 
whether further efforts to obtain the 
records would be futile.

3.  Request copies of all of the veteran's 
VA treatment records dated from March 2007 
to present.

4.  When the above actions have been 
accomplished, the veteran's claims file 
should be sent to a specialist in 
rheumatologic disorders for the purpose of 
determining if there is any factual 
evidence that supports the clinical onset 
of Reiter's syndrome during service.  The 
physician is requested to review the 
entire record including the service 
treatment records, the November 2005 VA 
infectious disabilities examination 
report, and the private medical records, 
including the September 2001 records from 
Michael Clarke, M.D. which first note 
Reiter's syndrome and the May 11, 2004 
statement of Dr. Clarke.  The physician is 
asked to provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's Reiter's 
syndrome developed as a result of service.

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If any benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




